 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Perry D Holmes,                                  No. CV-20-00082-TUC-RCC
10                 Plaintiff,                         ORDER
11   v.
12   Mountain Run Solutions LLC, et al.,
13                 Defendants.
14
15         A Scheduling Conference was held before this Court on Tuesday, July 28, 2020.

16   Accordingly, pursuant to Rule 16(b) of the Federal Rules of Civil Procedure,
17         IT IS HEREBY ORDERED:

18         A.      This case is subject to the Mandatory Initial Discovery Pilot Project

19   (“MIDP”) implemented by General Order 17-08.1 The parties must comply with the

20   requirements of the MIDP, and need not make the initial disclosures required by Federal
21   Rule of Civil Procedure 26(a). If responses required by the MIDP have not been

22   exchanged, they shall be exchanged by Friday, August 07, 2020. To satisfy the

23   requirements of Rule 26(a), the parties shall file a Notice of Initial Disclosure with the

24
     1
25     General Order 17-08 implements the MIDP and should be reviewed carefully. It
     requires parties to timely supplement their MIDP responses as new information is
26
     discovered. Parties who fail to timely disclose relevant information will be precluded
27   from using it in the case and may be subject to other sanctions. Parties who unreasonably
28   postpone disclosure of relevant information to the end of the discovery period will also be
     subject to sanctions.
 1   Clerk of the Court, rather than copies of the actual disclosures.
 2          B.     Parties are given until Friday, September 04, 2020, for leave to move to
 3   join additional parties. Parties are given until Friday, September 04, 2020, to move to
 4   amend pleadings. Thereafter, the Court will entertain these motions only for good cause
 5   under Fed. R. Civ. P. 16.
 6          C.     Plaintiff shall disclose the names of the expert witnesses and expert reports
 7   to be used at trial pursuant to the provisions of Rule 26(a)(2) and (3) of the Federal Rules
 8   of Civil Procedure, on or before Friday, August 28, 2020. Defendants shall have up to
 9   Friday, September 25, 2020 to disclose experts and their reports. Both Parties shall
10   disclose rebuttal experts on or before Friday, October 30, 2020. All other witnesses
11   shall be disclosed on or before Friday, October 30, 2020.
12          D.     Counsel shall submit to the Court a brief Joint Settlement Status Report
13   on or before Friday, November 06, 2020 and every 90 days thereafter.
14          E.     All discovery, including final supplementation of discovery responses
15   under the MIDP as required by Part A ¶8 of General Order 17-08, answers to
16   interrogatories, production of documents, depositions, and requests for admissions, must
17   be completed by Friday, November 27, 2020.
18          Parties are directed to LRCiv 7.2(j), which prohibits filing discovery motions
19   unless parties have first met to resolve any discovery difficulties. If a discovery dispute
20   arises which cannot be resolved by the parties, the parties shall notify the Judge’s Law
21   Clerk by telephone at (520) 205-4542. The Court will promptly resolve the problem by
22   scheduling a telephonic conference or by having the parties file motions with the required
23   certifying statement.
24          F.     Dispositive motions shall be filed on or before Friday, January 15, 2021.
25   Pursuant to Rule 7.2 of the Rules of Practice of the U.S. District Court for the District of
26   Arizona (“Local Rules or LRCiv”), counsel may file a motion, response, and reply. No
27   other (supplemental) pleading will be considered by the Court, unless a motion to file
28   said pleading is granted by the Court. All pleadings submitted for the Court’s review and


                                                 -2-
 1   decision must comply with the filing, time, and form requirements of the Local Rules.
 2   See LRCiv 12.1, 56.1. Additionally, any pleading which is submitted with more than one
 3   exhibit must be accompanied by a Table of Contents. The exhibits must be indexed with
 4   tabs which correspond to the Table of Contents. Absent exigent circumstances, the Court
 5   will not consider pleadings which do not conform to these requirements.
 6          G.     Counsel shall file a proposed Joint Pretrial Order on or before Friday,
 7   April 30, 2021, unless dispositive motions are filed. If dispositive motions are filed, the
 8   Joint Pretrial Order shall be filed 30 days from the filing date of the Court’s order on the
 9   dispositive motions.
10          H.     Motions in limine shall be filed no later than two weeks after the filing of
11   the proposed Joint Pretrial Order. Responses to motions in limine are due ten days
12   after the motion in limine is filed. No replies are permitted. Any hearing on motions in
13   limine will be set at the Pretrial Conference.
14          I.     The Pretrial Conference will be set upon the filing of the proposed Pretrial
15   Order, and the Trial Date in this matter will be set at the Pretrial Conference.
16          J.     Counsel cannot, without the Court’s approval, extend the deadlines
17   imposed by the Court. All motions and requests for extension of time shall comply with
18   LRCiv 7.3. All motions and requests for extension of discovery deadlines must include a
19   summary of the discovery conducted to date, the anticipated discovery to be done if the
20   request is granted, and the reasons why discovery has not been completed within the
21   deadline.
22          K.     All motions, responses and replies must comply with LRCiv 7.2(e). All
23   requests for page extensions must be filed at least one week prior to the filing of the
24   substantive document, must note how many prior extensions have been requested, and
25   must state the position of all parties. Any page extension requests filed within one week
26   of the substantive document will be denied.
27          L.     All motions that are non-dispositive must have a proposed order attached in
28   accordance with Local Rule 7.1(b)(2)-(3). A copy of the motion must be emailed in


                                                 -3-
 1   Microsoft Word (.doc) format to Chambers at: collins_chambers@azd.uscourts.gov,
 2   pursuant to the Electronic Administrative Policies and Procedures Manual § II(G).
 3          M.     The parties shall provide to the Court a bound hard copy of any filing that
 4   is more than ten (10) pages in length, motions to dismiss, motions for summary
 5   judgment, motions for temporary restraining orders, sealed documents, and any responses
 6   and replies thereto. This applies to all attachments, appendices, and indices that are
 7   included with a motion filed with the Court. If the hard copy contains multiple
 8   documents, each document shall be individually tabbed. Hard copies must be printed
 9   directly from ECF.
10          N.     Parties are specifically advised that pursuant to LRCiv 7.2(i), “[i]f a motion
11   does not conform in all substantial respects with the requirements of this Local Rule, or if
12   the unrepresented party or counsel does not serve and file the required answering
13   memoranda, or if the unrepresented party or counsel fails to appear at the time and place
14   assigned for oral argument, such non-compliance may be deemed a consent to the denial
15   or granting of the motion and the Court may dispose of the motion summarily.” In
16   addition, willful failure to comply with any of the terms of this order may result in
17   dismissal of this action without further notice to the plaintiff, or sanctions upon the
18   defendants. Fed. R. Civ. P. 16(f)(C) & 37(b)(2).
19          Dated this 30th day of July, 2020.
20
21
22
23
24
25
26
27
28


                                                 -4-
 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    ,                                                 No. CV-XXX-XXXXX-TUC-RCC
10                  Plaintiff,                          [Proposed Joint Pretrial Order]
11    v.
12    ,
13                  Defendant.
14
            Pursuant to the Scheduling Order previously entered, the following Proposed
15
     Joint Pretrial Order reflects the agreement of the parties and shall, upon approval of the
16
     Court, be incorporated into the Final Pretrial Order:
17
     I.     IDENTIFICATION OF PARTIES AND COUNSEL
18
     II.    NATURE OF ACTION
19
            Provide a concise statement of the type of the case, including the cause of action
20
            and the relief sought.
21
     III.   STATEMENT OF JURISDICTION
22
            State the claims and cite the statutes which give this   Court   jurisdiction   over
23
            each claim.
24
     IV.    CONTENTIONS OF THE PARTIES
25
            With respect to each count of the complaint, counterclaim or cross-claim, and to
26
            any defense, affirmative defense, or the rebuttal or a presumption where the
27
            burden of proof has shifted, the party having the burden of proof shall list the
28
            elements or standards that must be proven in order for the party to prevail on that
 1          claim or defense.
 2   V.     STIPULATIONS AND UNCONTESTED FACTS
 3          Identify any stipulations reached between the parties and any facts that are
 4          uncontested.
 5   VI.    CONTESTED ISSUES OF FACT
 6          List issues of fact to be tried and determined upon trial. Each issue of fact must be
 7          stated separately and in specific terms, followed by the parties’ contentions as to
 8          each issue. E.g.:
 9          Issue:
10          Plaintiff(s) contends:
11          Defendant(s) contends:
12   VII.   CONTESTED ISSUES OF LAW
13          The following are issues of law to be tried and determined upon trial. Each issue
14          of law must be stated concisely, separately and in specific terms, followed by the
15          parties’ contentions as to each issue. E.g.:
16          Issue:
17          Plaintiff(s) contends:
18          Defendant(s) contends:
19   VIII. LIST OF WITNESSES
20          Each party shall provide a list of witnesses intended to be called at trial. As to each
21          witness, identify whether he or she is a fact or expert witness and include a brief
22          statement of the expected testimony of any expert witness.
23   IX.    LIST OF EXHIBITS
24          Each party shall provide a list of numbered exhibits. As to each exhibit, the party
25          shall include a description containing sufficient information to identify and
26          distinguish the exhibit.     Further, a statement of either UNCONTESTED or
27          CONTESTED shall follow each listed exhibit. If contested, a brief statement of
28          the objection by the opposing party shall also follow the listed exhibit. Exhibits


                                                 -2-
 1         shall be marked according to the instructions received from the Court (which
 2         shall be provided approximately two weeks prior to trial).
 3         (e.g. - 1. Laboratory Report from the Clinical Immunology Diagnostic Laboratory
 4         dated 6/15/14. CONTESTED by ***- Relevance, foundation and hearsay.)
 5   X.    LIST OF DEPOSITIONS
 6         Portions of depositions that will be read at trial must be listed by the party
 7         intending to introduce the same and must include the page and line number(s). A
 8         statement of either UNCONTESTED or CONTESTED shall follow every
 9         identified portion of each listed deposition. If contested, a brief statement of the
10         objection by the opposing party shall follow the listed portion of the deposition to
11         be offered.
12   XI.   JURY TRIAL or BENCH TRIAL
13         A.       For a Jury Trial
14         Trial briefs (only upon request of the Court), proposed voir dire, deposition
15         testimony, objections to exhibits and depositions, stipulations, interrogatories to
16         the jury, and stipulated jury instructions shall be filed thirty (30) days prior to trial
17         unless otherwise directed by the Court. Jury instructions which are not agreed
18         upon, together with a concise argument in support of the instruction, shall be filed
19         with the Court and served upon each party at least thirty (30) days before trial.
20         Objections to the non-agreed upon jury instructions shall be filed with the Court
21         and served upon each party fourteen (14) days thereafter. No replies shall be
22         permitted without prior approval from the Court. All proposed jury instructions
23         shall conform with Local Rule 51. Motions in limine shall be filed no later than
24         thirty (30) days before trial. Any opposition shall be filed and served fourteen
25         (14) days thereafter. No replies shall be permitted without prior approval from the
26         Court.
27         B.       For a Bench Trial
28         Trial briefs (only upon request of the Court), objections to exhibits, objections to


                                                 -3-
 1          deposition testimony, motions in limine, and stipulations shall be filed and served
 2          at least thirty (30) days prior to trial. Proposed findings of facts and conclusions
 3          of law (only upon request of the Court) shall be filed fourteen (14) days prior to
 4          trial, or as otherwise directed by the Court.
 5   XII.   PROBABLE LENGTH OF TRIAL
 6          Each party shall identify the estimated length of time it will take to present its
 7          case.
 8   XIII. ADDITIONAL INFORMATION THAT MAY BE HELPFUL TO THE
 9          COURT
10          A.      Pending Motions: Identify all motions that remain pending on the docket as
11                  of the date of this Joint Proposed Pretrial Order.
12          B.      Any other information that may be helpful to the Court.
13   XIV. CERTIFICATION
14          Undersigned counsel for each of the parties in this action do hereby approve and
15          certify:
16          1.      All discovery has been completed.
17          2.      The identity of each witness has been disclosed to opposing counsel.
18          3.         Each exhibit listed herein: (a) is in existence; (b) is numbered; and (c) has
19                  been disclosed and shown to opposing counsel.
20          4.      All other form and content of this proposed Joint Pretrial Order.
21   XV.    ADOPTION
22          The Court may adopt this proposed Joint Pretrial Order at the Pretrial Conference
23          or at a subsequent hearing.
24
25   ______________________                        _______________________
26   Attorney for Plaintiff                        Attorney for Defendant
27
28


                                                    -4-
